DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/04/2020. 
2.	Claims 1-8 are currently pending and have been considered below.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

4.	The 35 U.S.C. 101 rejection of claims 1-8 has been withdrawn in view of the amendment. Clam 1 recites the limitations comparing the measurement to a nominal value of the at least one of the voltage and the current to determine the measurement error of the sensor, and generating a correction parameter based on the comparison of the measurement to the nominal value, the correction parameter correcting the measurement error of the sensor. The steps of comparing the measurement to a nominal value of the at least one of the voltage and the current to determine the measurement error of the sensor and the correction parameter correcting the measurement error of the sensor integrate the recited judicial exception into a practical 

5.	The 35 U.S.C. 112, second paragraph rejection of claim 8 has been withdrawn in view of the amendment.

6.	The objection to claims 3-6 has been withdrawn in view of the amendment.

 	
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US 2010/0283438 (hereinafter, Chung), in view of Tabaian et al. US 2005/0024035 (hereinafter, Tabaian).

9.  	Regarding claim 1, Chung discloses a method of calibrating a regulator (abstract: compensator for a regulator), the method comprising: 
 	measuring at least one of a voltage and a current of the regulator ([0083]: sense an output current signal io); 
 	comparing the measurement to a nominal value of the at least one of the voltage and the current ([0083]: compare the sensed output current signal io to a reference current signal iref (i.e., nominal) of the current regulator 210); 
 	generating a correction parameter based on the comparison of the measurement to the nominal value ([0085]: The compensator circuit 222 is arranged to derive a difference level signal from the comparison of the reference current signal Iref of the current regulator to the sensed or monitored output current signal io of the current regulator 210). 
 	Chung does not disclose:
 	measuring at least one of a voltage and a current of the regulator, using a sensor having a measurement error, comparing the measurement to determine the measurement error of the sensor; the correction parameter correcting the measurement  error of the sensor, and storing the correction parameter in a local memory of the regulator.  
 	However, Tabaian discloses:
 	 measuring at least one of a voltage and a current of the regulator, using a sensor having a measurement error ([0031], [0051]: a current sense circuit 140 may be placed between the output FET 130 and the load 165. This current sense circuit may be implemented by measuring the current across the sense resistors, an RDS on the output FET driver, the current across the inductor of a DCR circuit, or the current across the resistance of a board trace…The adjustable sense amplifier 150 controls the variances in the current sensing circuit. By adjusting the feedback gain of the adjustable sense amplifier 150, variations in the current sense circuit of each phase can be balanced to equalize the load seen by each phase of a multi-phase regulator, (see also [0019])), 
 	comparing the measurement to determine the measurement error of the sensor; and the correction parameter correcting the measurement error of the sensor ([0031], [0036], [0051]: the disclosed circuit is digitally calibrated to compensate for the inaccuracies of the current sensing elements…a current sense circuit 140 may be placed between the output FET 130 and the load 165. This current sense circuit may be implemented by measuring the current across the sense resistors, an RDS on the output FET driver, the current across the inductor of a DCR circuit, or the current across the resistance of a board trace…The adjustable sense amplifier 150 controls the variances in the current sensing circuit. By adjusting the feedback gain of the adjustable sense amplifier 150, variations in the current sense circuit of each phase can be balanced to equalize the load seen by each phase of a multi-phase regulator), and
 	storing the correction parameter in a local memory of the regulator (Fig. 2, item 590, [0031]: calibration data is preferably stored in nonvolatile memory).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung to 

10.	Regarding claim 3, Chung in view of Tabaian disclose the method of claim 1 as disclosed above. 
 	Chung further discloses wherein generating the correction parameter comprises generating a voltage sense offset ([0078]: The compensator circuit 122 is arranged to derive a difference level signal from the comparison of the reference voltage signal vref of the voltage regulator to the sensed or monitored output voltage signal vo of the voltage regulator 110. The compensator circuit 122 is arranged to generate a compensation signal vcomp based on said difference level signal).

11.  	Regarding claim 7, Chung in view of Tabaian disclose the method of claim 1 as disclosed above. 
 	Chung further discloses receive the measurement from the regulator ([0083]: sense an output current signal io); 
 	 calculate the correction parameter; and transfer the correction parameter to the regulator ([0085]: The compensator circuit 222 is arranged to derive a difference level signal from the comparison of the reference current signal Iref of the current regulator to the sensed or monitored output current signal io of the current regulator 210. The compensator circuit 222 is arranged to generate a compensation signal Icomp based on said difference level signal and to apply said compensation signal Icomp to said inductor 226). 
 	Chung does not disclose:
 	connecting a test system to the regulator, wherein the test system is adapted to: control the regulator of a test procedure.  
 	However, Tabaian discloses:
 	 connecting a test system to the regulator, wherein the test system is adapted to: control the regulator of a test procedure ([0033]: Through an external interface connected to a programmed processor or state machine, the regulator may be calibrated to meet the specific load requirements of the load…This process may be performed during the testing and calibration phase of the entire circuit. Providing such consistency across the phases of the regulator and allowing the regulator to meet load specific specifications allows a circuit manufacturer to use loads with a greater range of power needs).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung to use connecting a test system to the regulator, wherein the test system is adapted to control the regulator of a test procedure as taught by Tabaian. The motivation for doing so would have been in order to allowing the regulator to meet load specific .


12.	Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, in view of Tabaian, in further view of Carroll et al. US 2009/0198460 (hereinafter, Carroll).

13.	Regarding claim 2, Chung in view of Tabaian disclose the method of claim 1 as disclosed above. 
 	Chung in view of Tabaian does not disclose:
 	placing the regulator into a first mode; generating a first correction parameter of the first mode; placing the regulator into a second mode; and generating a second correction parameter of the second mode.  
 	However, Carroll discloses:
 	placing the regulator into a first mode; generating a first correction parameter of the first mode; placing the regulator into a second mode; and generating a second correction parameter of the second mode ([0089]: The values for Igain and Ioffest can vary depending on current operating conditions of the power supply 110. The different possible values for Igain (input to module 460) and Ioffset (input to module 462) can be determined during a calibration phase in which the output current is accurately measured or derived under one or more different operating conditions (e.g., different known load conditions) for which correction factors are determined…The calibration parameters or calibration correction information can be determined automatically by the controller or power manager), (see [0002] [0042]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung in view of Tabaian to use placing the regulator into a first mode; generating a first correction parameter of the first mode; placing the regulator into a second mode; and generating a second correction parameter of the second mode as taught by Carroll. The motivation for doing so would have been in order to determine the calibration parameters or calibration correction information automatically (Carroll, [0089]).
	
14.	Regarding claim 4, Chung in view of Tabaian disclose the method of claim 1 as disclosed above. 
 	Chung in view of Tabaian does not disclose:
 	generating a current sense offset and a gain adjustment for each of multiple modes of operation of the regulator.  
 	However, Carroll discloses:
 	generating a current sense offset and a gain adjustment for each of multiple modes of operation of the regulator ([0089]-[0090]: The values for Igain and Ioffest can vary depending on current operating conditions of the power supply 110. The different possible values for Igain (input to module 460) and Ioffset (input to module 462) can be determined during a calibration phase in which the output current is accurately measured or derived under one or more different operating conditions (e.g., different known load conditions) for which correction factors are determined. Generation of values for Igain and Ioffset for modules 460 and 462 can be implemented in a number of different ways).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung in view of Tabaian to use generating a current sense offset and a gain adjustment for each of multiple modes of operation as taught by Carroll. The motivation for doing so would have been in order to determine the calibration parameters or calibration correction information automatically (Carroll, [0089]).

15.	Regarding claim 5, Chung in view of Tabaian disclose the method of claim 1 as disclosed above. Tabaian further discloses a first power stage and a second power stage of the regulator (Fig. 1, [0019]).
 	Chung in view of Tabaian does not disclose:
 	generating an offset and a gain adjustment for a first power stage and a second power stage of the regulator.  
 	However, Carroll discloses:
 	generating an offset and a gain adjustment for a first power stage and a second power stage of the regulator ([0089], [0091]: The values for Igain and Ioffest can vary depending on current operating conditions of the power supply 110. The different possible values for Igain (input to module 460) and Ioffset (input to module 462) can be determined during a calibration phase in which the output current is accurately measured or derived under one or more different operating conditions (e.g., different known load conditions) for which correction factors are determined…both gain and offset correction via respective modules 460 and 462 produces a more accurate representation of the actual current delivered by one or more power converter phases.), where Examiner interprets one or more power converter phases are equivalent to a first power stage and a second power stage.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung in view of Tabaian to use generating an offset and a gain adjustment for a first power stage and a second power stage of the regulator as taught by Carroll. The motivation for doing so would have been in order to produces a more accurate representation of the actual current delivered by one or more phases to the load (Carroll, [0091]).


16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chung, in view of Tabaian, in further view of Lund et al. US 2010/0194367 (hereinafter, Lund).

17.  	Regarding claim 6, Chung in view of Tabaian disclose the method of claim 1 as disclosed above. 
 	Chung does not disclose:
 	generating a look up table comprising a plurality of non-linear corrections of a current sense transfer function.  .  
 	However, Tabaian discloses:
([0012]: the regulator circuit calibration data may be stored in a lookup table).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung to use generating a look up table as taught by Tabaian. The motivation for doing so would have been in order to store calibration data in a look up table, where it can be reused, modified, and restored throughout the life of the regulator (Tabaian, [0031]).
 	Chung in view of Tabaian does not disclose:
 	a plurality of non-linear corrections of a current sense transfer function.  
 	However, Lund discloses:
 	 “the current limit adjust circuit 512 adjusts the current limit of driver circuit 506 nonlinearly in response to a load condition of a load coupled to the output of a power converter” ([0052]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung in view of Tabaian to use a plurality of non-linear corrections of a current sense transfer function as taught by Lund. The motivation for doing so would have been in order to improve output voltage regulation (Lund, [0002]).

18.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chung, in view of Tabaian, in further view of Samuelson et al. US 2003/0135343 (hereinafter, Samuelson).

  	Regarding claim 8, Chung in view of Tabaian disclose the method of claim 1, and wherein the measuring comprises comparing the measurement to the nominal value of the measurement as disclosed above.
 	Chung does not disclose:
 	driving the regulator to generate a known output current, and measuring the output current with a current sensor having the measurement error; and wherein the comparing comprises comparing the measurement to the known output current value. 
 	However, Tabaian discloses:
 	measuring the output current with a current sensor having the measurement error ([0019], [0031]: The current sense circuit measures the current of the output FETs and feeds back to the register via the adjustable sense amplifier and the pulse width modulator…compensate for the inaccuracies of the current sensing elements).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung to use measuring the output current with a current sensor having the measurement error as taught by Tabaian. The motivation for doing so would have been in order to adjust the current sensing mechanism based on the calibration parameters (Tabaian, [0031]).
 	Chung in view of Tabaian does not disclose:
 	driving the regulator to generate a known output current, and wherein the comparing comprises comparing the measurement to the known output current value. 
 	However, Samuelson discloses:
([0002]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung in view of Tabaian to use driving the regulator to generate a known output current, and wherein the comparing comprises comparing the measurement to the known output current value as taught by Samuelson. The motivation for doing so would have been in order to automatically change force conditions and measurement settings on the fly in the course of a test sequence (Samuelson, [0001]).


Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
  
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864